Citation Nr: 1214747	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  10-13 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to December 1970.  He also served in the New Jersey National Guard.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, among other things, denied the Veteran's claim for service connection for hypertension.  The Veteran disagreed and perfected an appeal.  The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) in September 2010.  A transcript of that hearing is included in the Veteran's VA claims folder.

In his hearing, the Veteran raised the issue of an increased evaluation for his service-connected coronary artery disease.  See hearing transcript at p. 5.  This matter is not currently developed or certified for appellate review.  Accordingly, it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand

The Veteran seeks service connection for hypertension under at least two theories.  First, he served in Vietnam and is entitled to a presumption of exposure to herbicides which may have caused his hypertension, and second, he contends that his service-connected type II diabetes mellitus has aggravated or caused his hypertension.  For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 9 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2011).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See also the discussion of the United States Court of Appeals for Veterans Claims on this subject in Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Records

The Veteran's May 2008 claim indicates that he served in the New Jersey National Guard between February 1988 and June 2005.  A review of the Veteran's VA claims folder reveals that no attempt has been made by the RO to obtain service treatment and personnel records that may be associated with that service.  This is important as a February 2001 National Guard record shows that the Veteran was diagnosed as having hypertension.

The Veterans Claims Assistance Act of 2000 (the VCAA) enhanced VA's duty to notify a claimant about the information and evidence necessary to substantiate claims for VA benefits and redefined VA's obligations with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2005); 38 C.F.R. § 3.159 (2011).  Regulations require that VA should take all reasonable steps to obtain service treatment and personnel records pertaining to the Veteran's service with the New Jersey National Guard.  In addition, as the Veteran asserts that his hypertension is secondary to a service-connected disability, notice of how to substantiate a claim on that basis should be provided on remand.

The Veteran testified that he had been recently treated at the Ft. Monmouth, New Jersey, VA medical facility and treatment records dating to August 2010 were associated with the claims folder.  See hearing transcript at page 4.  VA should ensure that VA treatment records pertaining to the Veteran that date from August 2010 are included in the VA claims folder.


Medical examination

The Veteran was examined by a VA physician in September 2008.  The examiner diagnosed the Veteran with "essential hypertension" and noted that the cause of the hypertension was "idiopathic."  Idiopathic is defined as "arising spontaneously or from an obscure or unknown cause."  See Merriam-Webster's Collegiate Dictionary, Eleventh Edition (2003) at page 616.  In a February 2010 addendum, the same examiner reviewed the Veteran's VA electronic record and his VA claims folder and provided an opinion that the cause of the Veteran's hypertension was "idiopathic," that the Veteran's service-connected diabetes mellitus "does not cause aggravation of essential hypertension in the absence of renal failure," and that because the Veteran had normal kidney function, the Veteran's diabetes has "no impact" on his hypertension.  On the other hand, the Veteran has submitted the July 27, 2009, letter from Dr. B.R., M.D., who stated that the Veteran suffers from diabetes, hypertension and coronary artery disease and that diabetes "is known to cause microvascular disease which includes narrowing of [blood] vessels" which, in turn, causes "a variation and fluctuation of the blood pressure."  

The United States Court of Appeals for Veterans Claims (Court) has held that medical opinions which are speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).   The Court has also held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." See Bloom v. West, 12 Vet. App. 185, 187 (1999);  See also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [whether the physician provides the basis for his/her opinion goes to the weight or credibility of the evidence]. 

In this case, the VA examiner's opinion does not specify what data supports a conclusion that diabetes does not affect hypertension without kidney dysfunction and the private physician did not indicate that the Veteran's hypertension was aggravated.  
Accordingly, the claim is also remanded for a new opinion from a VA examiner that is based on all medical evidence.  The Veteran should also be asked to identify any additional records that are relevant to his claim.  
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the New Jersey National Guard, and any other appropriate agency, and seek service treatment records and complete service personnel records pertaining to the Veteran.  

If the records do not show what type of duty (active duty, inactive duty for training, or active duty for training) the Veteran had in February 2001, request such information from the appropriate agencies, including the New Jersey National Guard Adjutant General; the National Guard Bureau, 111 South George Mason Drive, Arlington, Virginia 22204; and the Defense Finance and Accounting Service (DFAS).  Associate any such records in the Veteran's VA claims folder.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain VA treatment records pertaining to the Veteran that date from August 2010.

3.  Provide notice to the Veteran concerning how to substantiate his claim for service connection for hypertension as secondary to service-connected type II diabetes mellitus pursuant to the Veterans Claims Assistance Act.

4.  Request that the Veteran provide or identify any additional records, including private medical records and/or Tricare records, that are relevant to his claim and that are not already of record.  If sufficiently identified records, for which any necessary releases are provided, are not ultimately obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

5.  After completion of the above steps, provide the Veteran's VA claims folder to a VA medical examiner concerning the claim for service connection for hypertension.  The examiner should review the claims folder and provide an opinion concerning whether it is at least as likely as not (a probability of 50 percent or greater) that hypertension is related to active service from March 1967 to December 1970, to include presumed exposure to herbicides therein, or to a period of active duty or active duty for training with the National Guard.  

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is due to or caused by the service-connected type II diabetes mellitus.  

Also, is it at least as likely as not that the service-connected type II diabetes mellitus aggravates (i.e., worsens) his diagnosed hypertension.  In that regard, the examiner's attention is directed to the statement of Dr. B.R. regarding how diabetes is known to produce microvascular disease that affects hypertension.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected type II diabetes mellitus rather than to the natural progress of the hypertension.

The examiner should provide a complete explanation for each opinion, which may include references to medical literature.  If the examiner determines that another examination of the Veteran is warranted, such an examination should be provided.

6.  Ensure the above development has been properly completed and that the examiner's opinion(s) is complete and responsive, conduct any other development deemed warranted and then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


